PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 16-2453


WEST VIRGINIA CWP FUND, as carrier for Mountaineer Coal Development,

                   Petitioner,

      v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; LONNIE A. SMITH,

                   Respondents.


On Petition for Review of an Order of the Benefits Review Board. (15-0522-BLA)


Argued: December 5, 2017                                  Decided: January 26, 2018


Before KEENAN, DIAZ, and HARRIS, Circuit Judges.


Petition for review denied by published opinion. Judge Harris wrote the opinion, in
which Judge Keenan and Judge Diaz joined.


ARGUED: Jeffrey Robert Soukup, JACKSON KELLY PLLC, Lexington, Kentucky,
for Petitioner. Leonard J. Stayton, Inez, Kentucky, for Respondents. ON BRIEF:
William S. Mattingly, JACKSON KELLY PLLC, Lexington, Kentucky, for Petitioner.
PAMELA HARRIS, Circuit Judge:

       Petitioner West Virginia Coal Workers’ Pneumoconiosis Fund seeks review of a

decision awarding black-lung benefits to former coal miner Lonnie A. Smith.          An

administrative law judge (“ALJ”) found that Smith was entitled to benefits under the

“fifteen-year presumption” of the Black Lung Benefits Act:         Because Smith had

developed a totally disabling respiratory impairment after working in underground coal

mines for over fifteen years, it could be presumed that he suffers from pneumoconiosis

arising from his coal-mine employment; and because Smith’s employer could not rebut

that presumption, Smith was eligible for benefits.

       The Fund argues that Smith is not entitled to compensation under the Act because

no doctor has affirmatively diagnosed him with pneumoconiosis. But that is not how

presumptions work. The fifteen-year presumption is expressly intended to relieve certain

miners of the “often insurmountable burden” of proving the existence of pneumoconiosis,

shifting to the employer the burden of showing that a long-term miner with a disabling

respiratory impairment does not in fact suffer from pneumoconiosis. Hobet Mining, LLC

v. Epling, 783 F.3d 498, 501–02 (4th Cir. 2015). Because the ALJ’s determination that

Smith’s employer could not make that showing is supported by substantial evidence and

consistent with law, we deny the petition for review.

                                            I.

                                            A.

       The Black Lung Benefits Act, 30 U.S.C. §§ 901–44, provides benefits to “coal

miners who are totally disabled due to pneumoconiosis,” commonly known as black lung

                                            2
disease. 30 U.S.C. § 901(a). In the medical community, pneumoconiosis describes

conditions in which the lungs develop a “fibrotic reaction” to coal dust lodged

permanently within them. See 20 C.F.R. § 718.201(a)(1). The statutory definition of

“pneumoconiosis” is broader, reaching not only so-called “clinical pneumoconiosis” but

also “legal pneumoconiosis,” or “any chronic lung disease or impairment . . . arising out

of coal mine employment.” Id. § 718.201(a)(2); see 30 U.S.C. § 902(b).

       Generally, a miner must prove entitlement to benefits under the Act with medical

evidence showing both that “he has pneumoconiosis arising from coal mine employment”

and that this disease is a “substantially contributing cause of [a] totally disabling

respiratory or pulmonary impairment.” Epling, 783 F.3d at 501. But for certain miners,

Congress has made it easier to establish eligibility for benefits. Id. A claimant who has

spent at least fifteen years working in underground coal mines and suffers from a “totally

disabling respiratory or pulmonary impairment,” 30 U.S.C. § 921(c)(4), may rely on the

Act’s “fifteen-year presumption,” under which “we presume both prongs of the showing

required for benefits eligibility: that the claimant has pneumoconiosis arising from coal

mine employment, and that this disease is a substantially contributing cause of his

disability.” Epling, 783 F.3d at 502.

       Once the presumption is triggered, the burden shifts to the employer to

demonstrate that the miner is not in fact eligible for benefits. As relevant here, the

employer may rebut the fifteen-year presumption by establishing that the claimant does

not have pneumoconiosis “arising out of coal mine employment.”                 20 C.F.R.

§ 718.305(d)(1)(i); see Epling, 783 F.3d at 502. Under the governing regulations, a lung

                                            3
disease or impairment “aris[es] out of coal mine employment” if it is “significantly

related to, or substantially aggravated by” coal dust exposure. 20 C.F.R. § 718.201(b).

Thus, to satisfy this standard for rebuttal – known as “pneumoconiosis rebuttal” – an

employer must prove the obverse: that the miner’s impairment is not “significantly

related to, or substantially aggravated by,” the fifteen years or more he has spent in coal

mines. If an employer cannot make this showing (or otherwise rebut the fifteen-year

presumption), 1 then benefits must be granted.

                                            B.

       Lonnie Smith was a coal miner for at least thirty-one years. In 2003, he retired

because shortness of breath and other ailments were impairing his ability to complete the

heavy manual labor demanded by his job in the mine warehouse. At that time, Smith was

working for Mountaineer Coal Development, doing business as Marrowbone

Development. 2 Smith filed his claim for black lung benefits in November 2010. After



       1
        An employer also may attempt to rebut the second prong of the showing required
for benefits eligibility: that a claimant’s pneumoconiosis is a substantially contributing
cause of his total disability. Here, an employer must establish that “no part of the
miner’s respiratory or pulmonary total disability was caused by pneumoconiosis.” 20
C.F.R. § 718.305(d)(1)(ii) (emphasis added). This “rule-out” standard imposes a heavy
burden on the employer, who must “rule out any connection between a miner’s
pneumoconiosis and his disability.” See W. Va. CWP Fund v. Bender, 782 F.3d 129, 135
(4th Cir. 2015) (emphasis added) (internal quotation marks omitted). The ALJ in this
case found that Smith’s employer could not meet this demanding standard, and the
employer has not challenged that determination either before the Benefits Review Board
or on appeal to this court.
       2
         As Smith’s last coal mine employer, Mountaineer Coal Development does not
contest the fact that it is liable for any benefits owed to him. See generally 20 C.F.R.
(Continued)
                                            4
the district director issued a proposed decision denying his claim, Smith requested a

formal hearing in front of an ALJ.

       Smith provided the sole testimony at the hearing, although three different doctors

had evaluated him in relation to his claim. The Department of Labor proffered a medical

report by its chosen examiner, Dr. Rasmussen.         Medical reports by the employer’s

experts, Drs. Rosenberg and Spagnolo, also were admitted into evidence, along with the

transcript of Dr. Spagnolo’s deposition. Because severe weather prevented the parties

from deposing Drs. Rasmussen and Rosenberg prior to the hearing, the ALJ agreed to

hold the record open for later submission of their deposition transcripts.

       The employer’s experts, Drs. Rosenberg and Spagnolo, concluded that Smith did

not have either clinical or legal pneumoconiosis.        In his 2011 written report, Dr.

Rasmussen agreed that x-rays of Smith’s lungs did not reveal the impairments required

for a clinical pneumoconiosis diagnosis.            He did, however, diagnose legal

pneumoconiosis. Unlike the other doctors, Dr. Rasmussen tested Smith not only at rest,

but also while undergoing an incremental treadmill exercise study. Because Smith could

achieve only 60% of his predicted maximum oxygen intake during this test, Dr.

Rasmussen determined that Smith was suffering from impaired lung function with regard

to oxygen transfer during light exercise.        And because coal dust exposure was a




§§ 725.490, 725.495.     The Fund has assumed that liability as Mountaineer Coal’s
insurance carrier.

                                             5
significant contributing factor to that impairment, Dr. Rasmussen made a finding of legal

pneumoconiosis.

      When Dr. Rasmussen finally was deposed, he unexpectedly revealed that he had

examined Smith two years earlier, in 2009, in connection with a claim for benefits later

withdrawn. At that time, it turned out, the results of a similar treadmill exercise study

had been entirely normal, with no indication of the gas-transfer impairment Rasmussen

identified in his 2011 report.    The doctor admitted that this quick progression of

symptoms was “a little fast” for what one would expect if coal dust exposure were a

cause. J.A. 206, 210. As a result, in light of the 2009 examination, he was no longer

prepared to state affirmatively “that [Smith’s] coal mine dust [exposure] was really a

significant co-contributor” to his impairment. J.A. 216. At the same time, however, Dr.

Rasmussen could not “rule [coal dust] out” as a significant contributor. J.A. 206, 216.

      The Fund asked Dr. Rasmussen to provide his 2009 report to be attached as an

exhibit to his deposition, drawing an objection from Smith. Because the deposition took

place after the hearing, the ALJ did not rule on the admissibility of Dr. Rasmussen’s

previously undisclosed 2009 report until he rendered his final decision and order. In that

decision, the ALJ excluded from evidence both the report and Dr. Rasmussen’s testimony

regarding the report, on the grounds that the employer had already submitted the two

affirmative medical reports permitted by regulation. See 20 C.F.R. § 725.414(a)(3)(i).

      The ALJ went on to award Smith benefits under the Act. The first and critical step

in this analysis was the determination that Smith could invoke the Act’s fifteen-year

presumption. The ALJ concluded (and the Fund no longer disputes) that Smith had more

                                            6
than the necessary fifteen years of qualifying coal mine employment. And Smith’s gas-

transfer impairment, the ALJ found, constitutes a total pulmonary or respiratory disability

that prevents Smith from performing his usual coal mine work or its equivalent. See 20

C.F.R. § 718.204(b)(1)(i). In making this disability finding, the ALJ gave particular

weight to Dr. Rasmussen’s opinion, because in addition to being well-documented and

well-reasoned, it was informed by an exercise-based study that better reflected the

exertional requirements of Smith’s latest employment in the mine warehouse than did the

analyses of Drs. Rosenberg and Spagnolo.

       Because the ALJ found that Smith was entitled to the benefit of the fifteen-year

presumption, the only remaining question was whether the employer had satisfied its

burden of rebutting that presumption. After thoroughly reviewing the record evidence,

the ALJ concluded that the employer could not meet the standard for pneumoconiosis

rebuttal, which would require it to show that Smith’s respiratory impairment was not

“significantly related to, or substantially aggravated by” his years of coal dust exposure in

the mines. See 20 C.F.R. § 718.201(b). Again, for reasons he explained at length, the

ALJ found Dr. Rasmussen’s report and testimony to be the most convincing. The ALJ

recognized that after the 2009 report was called to his attention, Dr. Rasmussen stepped

back from his initial affirmative diagnosis of legal pneumoconiosis, stating that “he

would ‘not necessarily believe’ that he ‘could say’ that the [c]laimant’s coal dust

exposure was ‘really a significant contributor,’” though he also “‘couldn’t rule it out.’”

J.A. 74 (quoting J.A. 216). But because the 2009 report and associated testimony had

been excluded from the record, the ALJ explained, that statement was likewise

                                             7
inadmissible. And in any event, the ALJ determined that even if it were considered, Dr.

Rasmussen’s response to the 2009 report was insufficient to rebut the presumption of

legal pneumoconiosis: “[A]lthough [Dr. Rasmussen] did not feel that he had sufficient

data to posit coal dust as a significant contributor to [Smith’s] impairment, he also did not

feel that he had sufficient data to posit the opposite view, that it was not a significant

contributing factor.” J.A. 74 (emphasis added).

       In light of his finding that the employer had not rebutted the fifteen-year

presumption, the ALJ awarded benefits to Smith. The Benefits Review Board affirmed,

holding that both of the ALJ’s critical determinations – that Smith was entitled to invoke

the fifteen-year presumption, and that Smith’s employer had failed to rebut the

presumption – were supported by substantial record evidence and consistent with law.

This timely petition for review followed.

                                             II.

       In black lung cases, our review is highly deferential. We ask only “whether

substantial evidence supports the factual findings of the ALJ and whether the legal

conclusions of the [Board] and ALJ are rational and consistent with applicable law.”

Lewis Coal Co. v. Dir., Office of Workers’ Comp. Programs, 373 F.3d 570, 575 (4th Cir.

2004). In so doing, “we must be careful not to substitute our judgment for that of the

ALJ.” Harman Mining Co. v. Dir., Office of Workers’ Comp. Programs, 678 F.3d 305,

310 (4th Cir. 2012). “[I]t is for the ALJ, as the trier of fact, to make factual and

credibility determinations, and we therefore defer to the ALJ’s evaluation of the proper



                                             8
weight to accord conflicting medical opinions.” Epling, 783 F.3d at 504 (internal citation

and quotation marks omitted).

                                            A.

       Though not a main focus of its appeal, the Fund does challenge the premise of the

ALJ’s decision: that the fifteen-year presumption applies in this case. Specifically, the

Fund disputes the ALJ’s determination that Smith is totally disabled by a respiratory or

pulmonary impairment. Like the Board, we perceive no error in that finding.

       The Fund is correct that the employer’s doctors, Spagnolo and Rosenberg, did not

diagnose Smith with a total disability. The ALJ instead chose to credit Dr. Rasmussen’s

assessment that Smith was totally disabled due to his oxygen-transfer impairment. The

ALJ thoroughly explained why he gave controlling weight to Dr. Rasmussen’s report –

the only one that analyzed the results of an exercise-based study – over those of the other

doctors, neither of whom directly addressed how Smith’s demonstrated drop in oxygen

consumption upon exertion would affect his ability to perform his job. “It is the role of

the ALJ – not the appellate court – to resolve” a “battle of the experts.” Westmoreland

Coal Co. v. Cochran, 718 F.3d 319, 324 (4th Cir. 2013). For our purposes, it is enough

that the ALJ considered all relevant evidence and explained his rationale in resolving any

conflict in the testimony. See Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439

(4th Cir. 1997). Indeed, the ALJ’s relative weighting of the medical testimony appears to

have been left unchallenged before the Benefits Review Board. See J.A. 86 n.8 (“We

affirm, as unchallenged on appeal, the [ALJ’s] decision to give less weight to the

opinions of Drs. Rosenberg and Spagnolo on the issue of total disability.”)

                                            9
       To the extent the Fund has a more specific complaint, it appears to be that Dr.

Rasmussen’s disability diagnosis should not have been credited because Rasmussen

failed to explain how he determined that Smith’s impairment – exertional shortness of

breath – was caused by a primary lung disease and not another, independent condition.

But as the Board explained, causation, or disease etiology, is not relevant at this stage of

the inquiry. In determining whether the fifteen-year presumption applies, what matters is

simply whether the claimant “has a respiratory or pulmonary impairment . . . that would

preclude the performance of [the] claimant’s usual coal mine work.” J.A. 87. Questions

about the cause of that impairment go to the next step of the analysis, and to whether the

employer can rebut the presumption that the claimant’s impairment is significantly

related to coal dust exposure. Id.

       The ALJ’s determination of total disability is supported by substantial record

evidence and consistent with applicable law. Accordingly, the ALJ properly concluded

that Smith is entitled to the benefit of the fifteen-year presumption.

                                             B.

       Under the fifteen-year presumption, Smith is presumed to be suffering from

pneumoconiosis arising from his coal-mine employment. The only remaining question is

whether the ALJ and Board erred in determining that the employer could not rebut that

presumption, by showing that in fact Smith’s impairment is not “significantly related to,

or substantially aggravated by,” his many years of coal-dust exposure. See 20 C.F.R.

§ 718.201(b). We perceive no such error.



                                             10
       In finding that the employer could not prove that Smith’s disabling impairment has

no significant relationship to coal dust exposure, the ALJ relied on the assessment of Dr.

Rasmussen that “it was impossible to rule out coal dust as a contributor to the

[c]laimant’s blood-gas impairment.”      J.A. 72.    As the ALJ explained, although Dr.

Rasmussen, in connection with his 2009 report, was reluctant to state affirmatively that

coal dust was a significant contributor to Smith’s impairment, he also could not “posit the

opposite view, that it was not a significant contributing factor.” J.A. 74 (emphasis

added). As a result, the ALJ concluded, Dr. Rasmussen’s testimony – including his

testimony regarding the 2009 report – could not satisfy the employer’s burden of proving

that Smith’s condition is not significantly related to coal dust exposure.

       The Fund does not challenge the ALJ’s decision to credit the report and testimony

of Dr. Rasmussen over the contrary assessments of Drs. Rosenberg and Spagnolo, who

attributed Smith’s impairment entirely to causes unrelated to coal dust exposure. (Indeed,

the ALJ thoroughly justified that decision, noting, among other factors, Dr. Spagnolo’s

failure to explain “how he could definitively exclude” coal dust exposure as a “significant

contributing factor.” J.A. 73.) Instead, the Fund’s only allegation of error, before our

court as before the Board, is that the ALJ failed to recognize that once the 2009 report

was called to his attention, Dr. Rasmussen could not make an affirmative diagnosis of

legal pneumoconiosis. Specifically, the Fund points to Dr. Rasmussen’s unwillingness to

state, in the language of the statute, that Smith “has a disease, including any chronic

respiratory or pulmonary impairment, significantly related to or substantially aggravated

by his dust exposure from coal mine work.” J.A. 217. Without an affirmative diagnosis

                                             11
of legal pneumoconiosis from Dr. Rasmussen (or the other two doctors), the Fund argues,

legal pneumoconiosis is proven absent, satisfying the Fund’s rebuttal burden.

       But that has the fifteen-year presumption exactly backwards.             Once the

presumption is invoked, there is no need for the claimant to prove the existence of

pneumoconiosis; instead, pneumoconiosis arising from coal mine employment is

presumed, subject only to rebuttal by the employer. Indeed, relieving certain claimants of

the obligation to come forward with affirmative diagnoses of pneumoconiosis is precisely

the point of the Black Lung Benefits Act’s fifteen-year presumption: Congress adopted

that provision to shift the costs of uncertainty about disease causation away from sick

miners seeking benefits and onto their employers, in cases where a miner’s length of

service makes it reasonable to assume a health impact from coal dust exposure. See W.

Va. CWP Fund v. Bender, 782 F.3d 129, 141 (4th Cir. 2015). The only question at this

stage of the analysis, in other words, is whether the employer has come forward with

affirmative proof that the claimant does not have legal pneumoconiosis, because his

impairment is not in fact significantly related to his years of coal mine employment.

       We have no reason to second-guess the ALJ’s determination that the employer

failed to meet that rebuttal burden. The Board affirmed as “unchallenged on appeal” the

ALJ’s finding that “the opinions of Drs. Rosenberg and Spagnolo are insufficient to

disprove that [Smith] has legal pneumoconiosis.” J.A. 88. That leaves Dr. Rasmussen,

and as described above, the ALJ concluded that even when considering the 2009 report

showing a normal treadmill exercise study, Rasmussen could not opine that coal dust

exposure “was not a significant contributing factor” to Smith’s impairment. J.A. 74.

                                            12
That characterization of Rasmussen’s testimony is fully supported by the record. See J.A.

206 (“Can you rule out coal mine dust exposure as a cause of his pulmonary

impairment?” “No, you can’t rule it out.”); id. at 216 (“I would not necessarily believe I

could say that his coal mine dust was really a significant co-contributor, I couldn’t rule it

out.”). And as the ALJ explained, it means that Dr. Rasmussen’s testimony – even taking

into account his testimony in connection with the 2009 report – also is insufficient to

prove that Smith’s impairment is not significantly related to his coal mine employment.

                                             C.

       The Fund devotes much of its briefing to the ALJ’s preliminary evidentiary ruling,

which excluded from the record Dr. Rasmussen’s 2009 report and associated testimony

on the ground that the employer already had submitted the two medical reports allowed

by regulation. See 20 C.F.R. § 725.414(a)(3)(i).        According to the Fund, the ALJ

impermissibly departed from Board precedent by failing to announce its ruling before

issuing a final decision, thereby depriving the employer of the opportunity to argue for a

good-cause exception to the two-report limit.

       The Board rejected that argument. It agreed that it is “preferable for an [ALJ] to

rule on evidentiary objections before issuance” of a final decision. J.A. 85. But the

Board found no prejudice in this case, given that the employer was on notice of Smith’s

objection to inclusion of the 2009 report and nevertheless failed to argue for a good-cause

exception in its closing argument letter to the ALJ.

       We need not resolve this evidentiary issue. The premise of the Fund’s argument is

that Dr. Rasmussen’s testimony regarding the 2009 report and normal treadmill exercise

                                             13
test, if properly admitted, would have been sufficient to rebut the presumption of legal

pneumoconiosis. But as explained above, the ALJ determined otherwise. Even if the

testimony taken in connection with the 2009 report were considered, the ALJ found, Dr.

Rasmussen’s ultimate conclusion – colloquially, that he could neither “rule in” nor “rule

out” coal dust as a significant contributing cause of Smith’s impairment – was

insufficient to prove that Smith’s impairment was not significantly related to his years of

coal mine employment. Because that alternative finding is supported by substantial

record evidence and consistent with the burden-shifting regime established by the fifteen-

year presumption, resolution of the evidentiary issue raised by the Fund would have no

bearing on the outcome of this case.

                                           III.

       For the foregoing reasons, we deny the Fund’s petition for review.

                                                      PETITION FOR REVIEW DENIED




                                            14